HOLLY, District Judge.
I am of the opinion that the certificate which the defendants are charged in counts 19 to 24 with sending through the mails without having a registered statement in effect with the Securities and Exchange Commission is a security. The documents recite in substance that the named person has become a member of a cooperative association and entitled to participate in the distribution of certain profits. The certificate is curiously worded but that is the effect of it. Profit sharing agreements are securities within the meaning of the statute. § 77e, Title 15 U.S.C.A.
The motion to quash is overruled. An order to that effect will be entered June 18, .1941.